Case: 17-2191   Document: 81 Page:
         Case 1:13-cr-10149-FDS    1   Date
                                Document 191 Filed:
                                              Filed11/02/2020   Entry
                                                    11/02/20 Page 1 ofID:
                                                                       1 6378713




               United States Court of Appeals
                               For the First Circuit

 No. 17-2191
                               EDWARD J. MACKENZIE, JR.

                                     Petitioner - Appellant

                                               v.

                                      UNITED STATES

                                    Respondent - Appellee


                                         MANDATE

                                  Entered: November 2, 2020

        In accordance with the judgment of September 11, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                             By the Court:

                                             Maria R. Hamilton, Clerk


 cc:
 Dustin Ming Chao
 Zachary R. Hafer
 Donald Campbell Lockhart
 Edward J. MacKenzie Jr.
 Elysa Q. Wan
